The narr contained two counts on a special promise in writing, to pay Milner $80, c, and the common money counts. The plff. gave in evidence this paper: —
                                                     "8th December 1830.
This is to certify that we are bound to Thos. Milner, in the sum of eighty dollars on account of money included in John Simpson's: bond to us. As witness our hands this 8th Dec. 1830.
                                                    BAINTON  BANCROFT."
The deft. moved a nonsuit on the ground that this paper did not support the declaration. The declaration states a promise to pay; this paper contains no such promise.
The Court refused the nonsuit. The paper is set out merely according to substance and legal effect. The acknowledgment of defts. that they were bound to pay, is equivalent to a promise to pay.
                                                  Verdict for plaintiff.